DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 9-11, 17-18, 20 and 23-34 are allowed.

As per claims 1-6, 9-11, 17-18, 20 and 23-34, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per independent claim 1, the prior art of record fails to teach or adequately suggest a method for estimating a replacement status of an air filter in an HVAC system, the method comprising:

obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time;
determining a Total Runtime Value of a fan of the HVAC system based upon the obtained data, wherein the process of determining a Total Runtime Value of the fan of the HVAC system based upon the obtained data correlated with the temperature of air outputted by the HVAC system as a function of time, comprises calculating a total amount of time that a temperature of air outputted by the HVAC system is above a high-temperature threshold value, or is below a low-temperature threshold value; and
estimating a replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value.

	
As per independent claim 23, the prior art of record fails to teach or adequately suggest a method for estimating a replacement status of an air filter in an HVAC system, the method comprising:

obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time;
determining a Total Runtime Value of a fan of the HVAC system based upon the obtained data, wherein the data is obtained by a temperature sensor located in a dwelling served by the HVAC system and wherein the determining of the Total Runtime Value of the fan of the HVAC system based upon the obtained data and the estimating of a replacement status of the air filter as a function of the comparison of the Total Runtime Value with the Baseline Value, are performed by a processing module that is resident on the temperature sensor; and
estimating a replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value.


As per independent claim 25, the prior art of record fails to teach or adequately suggest a method for estimating a replacement status of an air filter in an HVAC system, the method comprising:

obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time, wherein the data correlated with the temperature of air outputted by the HVAC system as a function of time is obtained by a temperature sensor that is located in a dwelling served by the HVAC system and that obtains data intermittently according to a time clock, wherein the temperature sensor comprises a sleep operating mode from which the temperature sensor awakens intermittently to an interrogation operating mode in order to obtain data; determining a Total Runtime Value of a fan of the HVAC system based upon the obtained data; and
estimating a replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value.

		
As per independent claim 27, the prior art of record fails to teach or adequately suggest a method for estimating a replacement status of an air filter in an HVAC system, the method comprising:

obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time;
determining a Total Runtime Value of a fan of the HVAC system based upon the obtained data, wherein the Total Runtime Value is an Adjusted Total Runtime Value that includes an Adjustment Addition that is correlated with a length of time that the HVAC is operating in a circulation mode in which the fan of the HVAC system is operating but the HVAC system is not heating or cooling; and
estimating a replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value.


As per independent claim 30, the prior art of record fails to teach or adequately suggest a method for estimating a replacement status of an air filter in an HVAC system, the method comprising:

obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time;
determining a Total Runtime Value of a fan of the HVAC system based upon the obtained data, wherein the process of determining a Total Runtime Value of the fan of the HVAC system based upon the obtained data correlated with the temperature of air outputted by the HVAC system as a function of time, comprises a step of calculating a slope of the temperature of air outputted by the HVAC system as a function of time; and
estimating a replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/
Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                             May 21, 2021
/RDH/